Citation Nr: 1032643	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  97-32 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a vision disorder, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a urinary disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to May 1972, 
from November 1990 to April 1991, and from December 2002 to July 
2004, including service in the Southwest Asia theater.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the Veteran's claims for service 
connection for a vision disorder, to include as due to an 
undiagnosed illness, and for a urinary disorder, to include as 
due to an undiagnosed illness.  In January 2004, the Board 
remanded the claims for additional development.

In November 2006, the Board denied the Veteran's claims.  The 
Veteran appealed the decision denying the claims to the United 
States Court of Appeals for Veterans Claims.  In a January 2008 
Order, the Court remanded the claims to the Board for 
readjudication in accordance with a Joint Motion for Remand.  In 
July 2008 and in June 2009, the Board remanded the claims for 
additional development.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of any 
disability manifested by blurred vision.

2.  The Veteran had active service in the Southwest Asia theater 
of operations during the Persian Gulf War.

3.  The Veteran has a qualifying chronic disability manifested by 
urinary urgency and urinary incontinence that cannot be 
attributed to a known clinical diagnosis.




CONCLUSIONS OF LAW

1.  The Veteran's vision disorder is not due to an undiagnosed 
illness and was not otherwise incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3,309, 3.317 (2009).

2.  With resolution of all reasonable doubt in the Veteran's 
favor, a disability manifested by urinary urgency and urinary 
incontinence was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3,309, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Subject to various conditions, service connection may be granted 
for a disability due to undiagnosed illness of a Veteran who 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.  Among the requirements are that there are 
objective indications of a chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms involving 
the skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic code of 38 C.F.R. Part 4.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical diagnosis.  
There must be objective signs that are perceptible to an 
examining physician and other non- medical indicators that are 
capable of independent verification. There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause other 
than being in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2009).  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, the 
Persian Gulf War presumption of service connection does not 
apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998). 

Qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following):  (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi-symptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) 
any other illness that the Secretary determines meets the 
criteria in 38 C.F.R. § 3.317(a)(2)(ii) for a medically 
unexplained chronic multi-symptom illness; or (C) any diagnosed 
illness that the Secretary determines in regulations prescribed 
under 38 U.S.C.A. § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317(a)(2)(i) (2009).  The term 
medically unexplained chronic multi-symptom illness means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2009).  
Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2009).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a six-month period will be considered chronic.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4) (2009).

The Veteran's service records show that he served in the 
Southwest Asia Theater of operations during the Persian Gulf War 
from January 17, 1991, to March 16, 1991.  Thus, for purposes of 
entitlement to compensation under 38 C.F.R. § 3.317(d), the 
Veteran's status as a Persian Gulf Veteran is confirmed.  

Eye Disorder

The Veteran's service medical records show that on November 1978 
quadrennial examination, the Veteran had uncorrected visual 
acuity of 20/70 in the right eye, and 20/200 in the left eye.  It 
was noted that he had defective far and near vision that was not 
fully corrected by glasses.  On April 1983 and January 1987 
quadrennial examinations, it was again noted that the Veteran had 
defective vision.  On April 1991 post-deployment examination, the 
Veteran's uncorrected visual acuity was 20/70 in the right eye 
and 20/400 in the left eye.  It was noted that he had a pre-
existing astigmatism, bilaterally.  The service medical records 
are silent for any disease or injury to the eye, or any other 
vision complaints. 

On December 1993 VA examination, examination of the eyes was 
normal.  Extra ocular movements were intact, optic fundi were 
normal, and there was no evidence of disease.  

On April 1994 VA examination, the Veteran reported no significant 
ocular history.  He reported that he noticed intermittent blurred 
vision for the previous two years, occurring sporadically.  
Physical examination revealed good corrective visual acuity of 
20/20, bilaterally.  Muscle function was good and papillary 
responses were normal.  It was determined that the Veteran had 
good ocular health.  

On January 1996 VA examination, the Veteran reported vague visual 
disturbances of fleeting, intermittent blurred vision, 
bilaterally, that occurred in both near and distance vision.  He 
reported the onset of the symptoms beginning in October 1991.  
The Veteran had undergone radial keratotomy, bilaterally, in 
1995.  Physical examination revealed 20/20 corrected visual 
acuity.  There was no abnormal ocular findings.  The assessment 
was status post radial keratotomy, bilaterally, and vague visual 
disturbances of fleeting blurred vision without detectable 
organic basis.  

At his April 1998 hearing before a Decision Review Officer, the 
Veteran reported that his current unexplained symptoms included 
lumps on the breast, cold sweats, fatigue, insomnia, memory loss, 
recurrent blisters, recurrent flu like symptoms, and headaches.  
The Veteran denied that there were any other symptoms that he 
currently experienced, including any visual problems.  

VA and private treatment records dated in the 1990s and early 
2000s are silent for blurred vision or visual disturbances.  

On January 2007 VA examination, the Veteran reported that he had 
poor vision without his reading glasses.  He did not report any 
other visual trouble.  Physical examination revealed good ocular 
health.  The assessment was linear corneal scars secondary to 
radial keratotomy, mild normotensive cupping asymmetry, greatest 
in the right eye, and astigmatism with presbyopia.  It was noted 
that the Veteran had hypertension.  The Veteran was provided with 
a bifocal prescription and it was recommended that he schedule a 
one year follow-up.  

On February 2007 VA examination related to the Veteran's 
complaints of headaches, fatigues, and myalgia, physical 
examination of the eyes was normal.  There was no reported 
blurriness of vision or any other eye complaints.  

On July 2009 VA examination, the Veteran reported that he had 
increased blur at near vision, bilaterally.  There were no other 
changes since the last examination.  He reported that he did not 
use his prescribed reading glasses because they gave him a 
headache and used over-the-counter readers instead.  Physical 
examination revealed refractive error, status post keratotomy, 
with some residual refractive error and corneal scarring, stable.  
There was good ocular health overall, and there were no visual 
abnormalities on testing.

In this case, the Board finds that there are no post-service 
medical records showing any objective medical evidence of a 
visual disorder manifested by blurred vision.  Although the 
January 1996 VA examiner found vague disturbances of fleeting 
blurred vision, there was no detectable organic basis upon which 
to offer an objective finding of any true vision disturbance.  
For that matter, on examination, there were no abnormal ocular 
findings.  Extra ocular muscles showed full range of motion and 
visual fields were intact.  Corrected visual acuity was normal 
and slit lamp testing, intraocular pressure, and dilated fundus 
examination were unremarkable.  VA examination found only 
subjective blurred vision by history that was not demonstrated 
during the examination.  Furthermore, VA examinations conducted 
in January 2007, February 2007, and July 2009 did not result in 
any objective findings of blurred vision.  For that matter, 
although the Veteran reported blurred vision in January 2009, the 
examiner did not find objective evidence of blurred vision and 
appeared to attribute his complaints to his refractive error, 
finding otherwise good ocular health. 

Absent evidence of a current disability, service connection for 
blurred vision must be denied.  There is no competent medical 
evidence of record that demonstrates the presence of any blurred 
vision.  Because no blurred vision has been diagnosed in this 
case, the Board finds that service connection for a visual 
disorder is not warranted.

Accordingly, the presumptive service connection provisions 
applying to service in the Persian Gulf and undiagnosed illnesses 
do not apply because there is no objective evidence that the 
Veteran has a current disability.  The Veteran is therefore not 
entitled to service connection under 38 C.F.R. § 3.317 because 
there is no objective indication of chronic disability of the 
eyes that is not is attributed to a known medical causation.

The Board points out that refractive error of the eyes is not a 
disability for VA purposes.  Accordingly, a disorder which is not 
a disability for VA purposes cannot be service-connected, absent 
evidence of aggravation by superimposed disease or injury.  38 
C.F.R. §§ 3.303(c), 4.9 (2009); Sabonis v. Brown, 6 Vet. App. 426 
(1994); Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. 
Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 
55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 
Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. 
Reg. 6257 (2000).  That includes refractive error due to such eye 
disorders as myopia, presbyopia, and astigmatism.  The Veteran's 
myopia and astigmatism in this case therefore cannot be service-
connected absent evidence of aggravation.  Regarding the 
Veteran's astigmatism and myopia, the Veteran's medical records 
are negative for evidence of aggravation by a superimposed 
disease or injury.  The Veteran's astigmatism and myopia 
accordingly may not be service connected in this case.

The Board has considered the Veteran's claim that he has blurred 
vision related to his service.  However, as a layperson, the 
Veteran is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what they experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).

The Board finds that the weight of the medical evidence indicates 
that the Veteran's eye disorder was not caused or aggravated by 
any incident of service.  As the preponderance of the evidence is 
against the claim for service connection for a visual disorder, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Urinary Disorder

Service medical records are negative for any complaints, 
diagnosis, or treatment for urinary continence or urinary 
frequency.  

On April 1994 VA examination, the Veteran reported that he had a 
number of symptoms that began following his Persian Gulf service, 
including urinary urgency with some incontinence.  Endocrine 
examination was normal.  Abdominal, rectal, and testicular 
examination was normal.  The examiner concluded that the 
Veteran's symptoms, including those that had to do with urinary 
incontinence, were consistent with the "so-called Persian Gulf 
syndrome."

On May 1997 VA examination, the Veteran reported an inability to 
hold his bladder, among other symptoms such as headaches, 
fatigue, and bloating of the stomach.  The examiner noted that 
the Veteran had post-service diagnoses of diverticulitis and 
hepatitis cysts, but found that the Veteran's unexplained 
symptoms were not related to those conditions.  The Veteran 
reported that his symptoms had worsened.  Physical examination 
revealed normal genitalia, rectal, and endocrine systems.  No 
urinary diagnosis was provided.  

VA and private treatment records dated periodically throughout 
the later 1990s and early 2000s are silent for any complaints of 
urinary dysfunction.  In August 2007, the Veteran reported that 
for several years, he had experienced urgency and frequency of 
urination.  He had recently experienced burning when voiding.  
Physical examination revealed that his prostate was approximately 
four centimeters across, firm, and painful when palpated.  The 
assessment was dysuria.  The Veteran was prescribed antibiotics.  
In September 2008, rectal examination revealed a prostate with 
smooth edges.

On October 2008 VA examination, the Veteran reported that he 
began to have trouble voiding in 1994.  He had a frequency that 
was four to five times during the day and two to three times 
during the night.  Over the years, the frequency had increased to 
ten to twelve times during the day and six times during the 
night.  He also experienced urgency.  He had trouble getting to 
the restroom on time and would dribble in his underwear.  After 
voiding, he had a feeling of incomplete emptying of his bladder.  
He was being treated for benign prostatic hypertrophy (BPH) at VA 
and was taking medication for that condition.  He did not have a 
history of urinary tract infections, or accompanying lethargy, 
weakness, or weight fluctuations.  There was no history of renal 
colic, kidney stones, acute nephritis, or neoplasm.  There was no 
history of trauma or disease of the endocrine system.  Rectal 
examination revealed that his prostate was enlarged 2+.  There 
were no other abnormal findings.  The diagnosis was BPH.  The 
examiner stated that the Veteran's current urinary problems were 
related to his BPH, and that the BPH was not incurred during his 
service. 

On July 2009 VA examination, the Veteran reported no history of 
renal dysfunction.  He reported an insidious onset of urinary 
incontinence and frequency in 1991, and was unaware of any 
precipitating event.  There was no history of recurrent urinary 
tract infections, bladder or kidney stones, or nephritis.  He had 
never been hospitalized for a urinary condition.  His only diet 
therapy was that he would decrease fluid intake at times to try 
to decrease the likelihood of incontinence.  He took medication 
for his urinary symptoms.  The Veteran declined a rectal 
examination at that time as he had already had one in the 
previous year.  The examiner noted that although the October 2008 
VA examiner found an enlarged prostate, the claims file and VA 
and private treatment records did not show evidence of any 
significant prostatic enlargement currently or in the 1990s.  
After physically examining the Veteran, including conducting 
laboratory studies, and reviewing the claims file, the examiner 
diagnosed the Veteran with urinary frequency and urinary 
incontinence.  The examiner stated that the Veteran's urinary 
symptoms were idiopathic in nature, and were present without a 
specific cause.  The examiner took issue with the October 2008 
finding that the Veteran's urinary symptoms were related to BPH.  
The examiner explained that performing a digital rectal 
examinations, as was conducted in 2008, was fraught with error.  
Evaluation of prostate size by that method was a purely 
subjective method and the accuracy of the determination 
correlated with the examiner's expertise and frequency of 
examination.  That said, the examiner concluded that it was less 
likely than not that the Veteran's urinary symptoms were due to 
BPH, as BPH was not noted to be present in the 1990s, when the 
Veteran first began to experience his urinary symptoms, or 
throughout the next decade.  The examiner further stated that 
even if the Veteran had a 2+ enlarged prostate in 2008, that 
finding would not explain his urinary frequency.  The examiner 
concluded that there was no specific causative etiology or 
exposure described by the Veteran that could have caused his 
current urinary symptoms.

The weight and credibility of a medical opinion must be 
considered in light of all other evidence of record and in light 
of other medical information.  The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusions that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In this case, the Board places greater probative weight on the 
April 1994 and July 2009 VA opinions that the Veteran's urinary 
symptoms were due to an undiagnosed illness, rather than on the 
October 2008 VA opinion that the Veteran's urinary symptoms were 
due to BPH.  As the July 2009 VA examiner stated, there is no 
other evidence in the claims file that the Veteran had been 
diagnosed or treated for BPH since 1991, when the symptoms began, 
or to the present.  The fact that the Veteran suffered from the 
same urinary symptoms since 1991, as evidenced in the April 1994 
report of VA examination, suggests that the symptoms must instead 
be due to a different cause.  To that extent, the July 2009 VA 
examiner also noted that an enlarged prostate 2+ would not cause 
the Veteran's urinary symptoms.  However, the examiner found no 
indication that the Veteran had suffered from any other renal 
disease or injury that could have caused or contributed to his 
current symptoms.  Both the April 1994 and July 2009 VA examiners 
agreed that although the Veteran did display symptoms of a 
urinary disorder that was apparently chronic in nature, the cause 
of that disorder was unknown.

The Board finds that because the Veteran's foregoing symptoms of 
urinary incontinence and urinary frequency that have been 
determined to be unrelated to any known etiology, service 
connection is warranted on a presumptive basis as a manifestation 
of an undiagnosed illness under 38 C.F.R. § 3.317(b).

The Veteran is considered competent to report that he has 
demonstrated symptoms of urinary urgency and incontinence since 
serving in the in the Southwest Asia theater of operations during 
the Persian Gulf War.  Based on a review of the claims folder, 
the opinion of the VA examiners in April 1994 and July 2009, and 
resolving all reasonably doubt in favor the Veteran, the Board 
finds the Veteran's urinary symptoms have become increasingly 
symptomatic since service and during the applicable presumptive 
period.  Further, the medical evidence provides objective 
indications of chronic disability since that time.

In light of the foregoing, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that service connection is 
warranted.  In reaching that conclusion, the Board notes that the 
Veteran is competent to report that he has had urinary urgency 
and incontinence on an increasingly consistent basis, and because 
the Board finds his account to be credible, concludes that the 
post-service medical evidence supports his claim.  Consistent 
with his contentions, the medical evidence suggests that Veteran 
symptoms were of an undiagnosed illness.  Therefore, resolving 
all reasonable doubt in his favor, the Board finds that service 
connection is warranted for a urinary disorder.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in April 2002, March 2004, May 
2006, December 2006, and June 2009; rating decisions in August 
1994 and May 2000; statements of the case in October 1997 and 
December 2000; and supplemental statements of the case in January 
1999, May 2006,  and November 2008.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the May 2010 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained multiple medical examinations in relation to these 
claims.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for a vision disorder, to include as due to an 
undiagnosed illness, is denied.

Service connection for a urinary disorder, to include as due to 
an undiagnosed illness, is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


